 30DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTeamsters Local Union No. 251 a/w InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, AFL-CIOand McLaughlin & Moran, Inc. Case 1-CB-6894July 13, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn a charge filed on October 12, 1988, byMcLaughlin & Moran, Inc (the Employer), theGeneral Counsel for the National Labor RelationsBoard issued a complaint dated November 23,1988, against Teamsters Local Union No 251 (theRespondent), alleging that the Respondent had vio-lated Section 8(b)(3) and (d) of the Act by failingand refusing to execute a written contract embody-ing a collective-bargaining agreement reached earli-er with the Employer The Respondent filed ananswer to the complaint, denying that it had violat-ed the ActOn April 2, 1990, the Respondent, the Employer,and counsel for the General Counsel filed a stipula-tion of facts signed by the parties on February 5, 6,and 8, 1990 The parties agree that the charge,complaint, answer, and stipulation, with attachedexhibits, shall constitute the entire record in thiscase and that no oral testimony is necessary or de-sired by any of the partiesThe parties waive a hearing before an adminis-trative law judge, the making of findings of factand conclusions of law by an administrative lawjudge, and the issuance of an administrative lawjudge's decision, and agree to submit the case di-rectly to the Board for findings of fact, conclusionsof law, and the issuance of a Decision and OrderThe parties also have submitted bnefs, and, in theevent the Board accepts the stipulation, no partyrequests that the Board set a time for the filing offurther briefsThe National Labor Relations Board has delegat-ed its authonty in this proceeding to a three-member panelThe Board has duly considered the matter andhas decided to approve the stipulation and make ita part of the record, and to transfer the proceedingto the Board for the purpose of making findings offact and conclusions of law, and for the issuance ofa Decision and OrderOn the entire record and the briefs, the Boardmakes the followingFINDINGS OF FACTI JURISDICTIONThe Employer, a corporation, is engaged in thewholesale distribution of beer at its facility in Prov-idence, Rhode Island Annually, in the course andconduct of those operations, the Employer pur-chases and receives at its Providence facility prod-ucts, goods, and materials valued in excess of$50,000 directly from points outside Rhode IslandWe find that the Employer is an employer engagedin commerce within the meaning of Section 2(2),(6), and (7) of the Act and that the Respondent is alabor organization within the meaning of Section2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESA FactsThe Respondent is the designated exclusive col-lective-bargaining representative of a unit of em-ployees at the Employer's Providence facility 1The Employer has recognized the Respondent asthe representative of the unit in a series of collec-tive-bargaining agreements, the most recent ofwhich (pnor to the events in this case) was effec-tive from July 1, 1985, to June 30, 1988 2Between May and September, the Employer andthe Respondent met numerous times in an attemptto negotiate a new contract The Employer wasrepresented in those negotiations by its attorney,John Rosenquest, who was accompanied at eachsession by either Paul Moran, the Employer's presi-dent, or Terrence Moran, the Employer's vicepresident, or by both The Respondent was repre-sented by its secretary-treasurer and principal offi-cer, Gerald Blmkhorn (who is an admitted agent ofthe Respondent), and by Peter Taraborelh, thelocal union stewardAt the outset of negotiations, the Employer hadinformed the Respondent that one of its principalbargaining objectives was a reduction in the wagerates paid to casual employees Blmkhorn informedthe Employer early in the negotiations that casualswho had worked more than 500 hours for the Em-ployer the previous year would be allowed to par-ticipate in the ratification vote on the Employer'sfinal offer Blinkhorn explained that this practice'The unit, which the Respondent admits is appropnate, consists ofAll truck drivers, roadmen, helpers, warehousemen, power-lift oper-ators, switchers, yardmen or platform men regularly and physicallyengaged either in the local pickup and delivery of beer, the check-ing, stacking, loading, unloading, handling, shipping and receiving ofbeer employed by the Employer at its Providence, Rhode Island fa-cility, and excluding all other employees, supervisors and guards asdefined in the Act2 Unless otherwise noted, all dates are in 1988299 NLRB No 7 TEAMSTERS LOCAL 251 (MCLAUGHLIN & MORAN)31was required as a result of the InternationalUnion's having entered into a settlement with theTeamsters for a Democratic Union (TDU) con-cerning a dispute over ratification of the MasterFreight AgreementThe last negotiating session took place onFriday, September 23 Most issues had been re-solved before that date, and the parties focused onthe issues that were still open (pensions andwages) At the end of the session, the Employerpresented its final offer to the Respondent Blink-horn stated that although he considered the finaloffer unacceptable he would present it to the Re-spondent's membership for approval or rejection ata meeting scheduled for the next day, September24, at 8 a mAbout 9 15 a m Saturday, September 24, Blink-horn telephoned Rosenquest at home and informedhim that the meeting had been held and that thevote had been 28 to 20 in favor of accepting theEmployer's final offer Blinkhorn then told Rosen-quest, "We have a contract You can relax andhave a good weekend" The two negotiators thencongratulated each other on having reached anagreementBetween September 24 and 26, Blinkhorn wastold by individuals not named in the record thatthey had heard that some employees may havevoted twice in the September 24 meeting, and thatsome employees may not have understood the con-tents of the Employer's final offer Blmkhorn con-ducted no further investigation of those allegationsBlmlchorn was also informed by William McCar-thy, general president of the Teamsters Internation-al, that, contrary to the position that Blinkhorn hadcommunicated to the Employer, the Internationalbelieved that casuals should not vote on contractratification The casuals who voted in the Septem-ber 24 meeting did so according to the eligibilitypolicy of the Respondent that Blmkhorn had ex-pressed to the Employer in negotiationsOn September 26, Blinkhorn called Rosenquestand told him that complaints had arisen regardingthe procedure used at the September 24 meeting,and over the participation in the vote by casualemployees Blmkhorn told Rosenquest that as far asthe Respondent was concerned, "We do not have acontract" Rosenquest replied that an agreementhad been concluded on September 24, and that theRespondent's internal problems did not undo theparties' new contractOn Wednesday, September 28, Rosenquest andBlinkhorn met again, this time with RichardPeirce, the Respondent's attorney The three dis-cussed the dispute regarding the existence of a newagreement Rosenquest reiterated that any prob-lems concerning ratification were internal to theRespondent, and that a new contract had comeinto existence on the members' approval of thefinal offer and Blinkhorn's informing Rosenquestby telephone that day that the parties had a con-tract Blmkhorn, however, indicated that he intend-ed to submit the Employer's final offer to a secondvote on Saturday, October 1The Respondent thereafter posted at the Re-spondent's facility a notice of the vote scheduledfor October 1 On September 29, however, Blink-horn removed the notice and informed the employ-ees that a new contract was in effect Thatevening, Blinkhorn and Rosenquest spoke again bytelephone Bhnkhorn told Rosenquest that he hadchanged his mind about having a second vote, andsaid "We have a contract" Peirce called Rosen-quest on the morning of September 30 and statedthat the Respondent had again scheduled a secondvote for October 1, and that it was the Respond-ent's position that there was no contract in effectA second vote was taken on October 1 on the Em-ployer's final offer, the vote was 31 to 11 to rejectthe offerOn October 7, the Employer presented the Re-spondent with copies of a collective-bargainingagreement purporting to be effective from July 1,1988, to June 30, 1991, and of a memorandum ofagreement on seniority matters Those documentstogether embody the terms and conditions of em-ployment contained in the Employer's final offer ofSeptember 23, which was voted on in the Respond-ent's September 24 meeting and to which Blink-horn referred in telephone conversations with Ro-senquest on September 24 and 29 On October 12,Peirce called Rosenquest and informed him thatthe Respondent believed there was no agreementcurrently in force between the parties, and that theRespondent refused to sign either the 1988-1991contract or the memorandum of agreement on se-niority matters At no time has the Respondent ex-ecuted either documentB IssueThe only issue is whether the Respondent violat-ed Section 8(b)(3) and (d) of the Act by refusing tosign the contract and memorandum of agreementon semonty matters presented by the EmployerC Contentions of the PartiesThe General Counsel and the Employer contendthat the Employer and the Respondent reached ameeting of the minds on September 24, when theemployees voted 28 to 20 to accept the Employer'sfinal offer, and when Blinkhorn informed Rosen-quest of that development and said, "We have a 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcontract" They argue that thereafter, the Respond-ent had an obligation to sign the agreed-on con-tract when it was presented Any internal problemsthat subsequently developed do not relieve the Re-spondent of its obligation to sign and abide by theterms of the new contract To hold otherwisewould allow a union to avoid any agreement that itdetermined it did not like simply by pleading theexistence of some irregularity in the union's ownratification procedures Accordingly, the GeneralCounsel and the Employer contend that the Re-spondent unlawfully refused to sign the new con-tractThe Respondent contends that no agreementever came into existence because the Respondent'smembers never ratified the Employer's final offerby a meaningful and informed vote It argues thatbecause a union's internal ratification proceduresare not open to question by employers, a unionacting in good faith has the right to determinewhether a ratification vote is fair and conductedaccording to its internal procedures Accordingly,when questions were raised concerning the propri-ety of the September 24 vote, including the eligibil-ity of casual employees to vote on ratification, theRespondent properly held another vote on the Em-ployer's final offer Because that offer was rejectedin the second vote, there is no contract that theRespondent is obliged to sign The Respondentcontends that to hold otherwise would be to denyunions the right to police their own internal votmgprocedures to ensure that employees cast informedvotesD Discussion and ConclusionsIt is well settled that, when an employer and aunion have reached agreement on terms and condi-tions of employment, it is unlawful for one of theparties to refuse to sign a contract embodying theterms of that agreement H J Heinz Co v NLRB,311 US 514, 526 (1941), Hospital Employees Local1199 (Lenox Hill Hospital), 296 NLRB 322 (1989)If, therefore, the Employer and the Respondentreached such an agreement on or after September24, the Respondent has acted unlawfully by refus-ing to execute the contract containing the terms ofthat agreement We find, contrary to the conten-tions of the Respondent, that an agreement wasreachedThe record clearly establishes that the employeesapproved the Employer's final offer on September24, and Blinkhorn communicated that approval toRosenquest The record further establishes that theemployees voted in accordance with the procedureBlinkhorn had announced to the Employer early inthe negotiations There can be no doubt, on thisrecord, that Blinkhorn, as the Respondent's agentand principal officer, had at least the apparent au-thority to convey the Respondent's acceptance ofthe Employer's offer to Rosenquest on September24 3 Because the parties clearly came to a "meetingof the minds" on September 24, the parties had acontract beginning on that date It is irrelevant thatthe Respondent subsequently held a second vote atwhich the Employer's offer purportedly was re-jected, because the contract already had been ineffect since September 24 Operating EngineersLocal 12 (Tr-County Assn ), 168 NLRB 173 (1967)Accordingly, the Respondent violated Section8(b)(3) by refusing to sign the contract containingthe terms agreed to on September 24 IdThe Respondent argues, however, that it alone isprivileged to determine which internal proceduresit will employ for such matters as contract ratifica-tion, and that it acted within its discretion when itresponded in good faith to concerns raised over theprocedures employed in the September 24 vote byholding a second vote on the Employer's offer Ac-cordingly, the Respondent contends, it is notbound by the result of the earlier vote We find nomerit to this contentionThe Respondent is correct, of course, in statingthat, as a matter of law, it is none of the Employ-er's business how (or even whether) the Respond-ent obtains the employees' approval of the Em-ployer's offer The Board has held consistently thatif a union undertakes to submit a contract proposalto a vote of its members, it is for the union, andnot the employer, to construe the meaning of theunion's internal requirements for ratification NorthCountry Motors, 146 NLRB 671, 674 (1964), M &M Oldsmobile, 156 NLRB 903 (1966), enfd 377F 2d 712 (2d Cir 1967),4 Martin J Barry Go, 241NLRB 1011, 1013 (1979), Newtown Corp, 280NLRB 350, 351 (1986), enfd 819 F 2d 677 (6th Cir1987) Thus, an employer may not lawfully refuseto sign a contract on the basis that the union's rati-fication procedures were not in accordance withthe requirements of its constitution and bylaws,Newtown Corp, supra, North Country Motors, supra,or that the ratification vote was tainted by proce-dural defects, Martin .1 Barry Co. supra, or eventhat the union coerced its members into voting forratification, Utility Tree Service, 218 NLRB 784(1975), enfd mem 539 F 2d 718 (9th Or 1976) Asthe Board stated in M & M Oldsmobile, 156 NLRBat 905-906 (footnote omitted)3 See, e g, Local 1199 (Lenox Hill Hospital), supra, judge's slip op at10, Ben Franklin National Bank, 278 NLRB 986, 994-995 (1986)4 The court of appeals in M & M Oldsmobile did not reach the Issue ofwhether the employer could challenge the union's ratification procedures377 F 2d at 717 TEAMSTERS LOCAL 251 (MCLAUGHLIN & MORAN)33If, as claimed by [the employer], an employ-er were free to challenge the union's assertionthat ratification had taken place, it would bedifficult, if not impossible, for the parties to acollective-bargaining agreement to arrive at afinal settlement without the fear of beingforced into protracted litigation regarding theunion's compliance with its own procedures,clearly a collateral issue The encouragementof such industrial instability could not havebeen with the intendment of the ActThe Respondent relies on the North CountryMotors line of cases in asserting that, because italone has the authority to interpret its own internalprocedures, it was privileged to hold a second voteand, because the employees in the second vote re-jected the Employer's offer, to refuse to sign thecontract because no binding agreement wasreached Contrary to the Respondent, however,those cases establish that it was not privileged toact as though no agreement was reached on Sep-tember 24 Had the Employer, rather than the Re-spondent, refused after that date to sign a contractembodying the terms of the Employer's last offer,it would have violated Section 8(a)(5) That is be-cause, under North Country and its progeny, abinding contract came into existence when Blink-horn informed Rosenquest that the Employer'soffer had been accepted by vote of the employeesand that the parties had a contract But if, as ofSeptember 24, a contract existed that was bindingon the Employer, that contract also was binding onthe Respondent For the same reasons the Boardenunciated in M ci M Oldsmobile, it would notserve the statutory purpose of encouraging collec-tive bargaining to allow unions to avoid their con-tracts on the ground that they had failed to followtheir own internal procedures That the Respond-ent may have mistakenly followed the wrong pro-cedures does not absolve it from being bound bythe representations Blmkhorn made to Rosenquest,when Rosenquest had no way of knowing or evensuspecting that a mistake may have been madeLocal 1199 (Lenox Hill Hospital), supra at 322,judge's slip op at 9-10 5In summary, when Blinkhorn informed Rosen-quest on September 24 that the Employer's offerhad been accepted and "We have a contract," theEmployer had no choice but to take Blmlthorn'sword that an agreement had been reached At thatpoint, a contract existed between the parties,6 and5 In allowing casual employees to vote on September 24, the Respond-ent acted in accordance with the intention it had announced to the Em-ployer early in negotiations Thus, Rosenquest had no reason to doubtthat the vote on that date was anything but completely valid6 See Operating Engineers Local 12 (Tn-County Assn), suprathe Employer could not lawfully have refused tosign that contract on the basis that the Respondenthad failed to follow its own procedures And be-cause the Employer could not lawfully have re-fused to sign, neither could the RespondentCONCLUSION OF LAWBy refusing, on and after October 12, 1988, tosign the 1988-1991 collective-bargaining contractand memorandum of agreement on seniority mat-ters, the Respondent has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(b)(3) and (d) and Section 2(6) and (7)of the ActREMEDYHaving found that the Respondent has engagedin unfair labor practices, we shall order it to ceaseand desist and to take certain affirmative action de-signed to effectuate the policies of the ActHaving found that the Respondent, as the exclu-sive representative of the employees in the unit de-scribed above, engaged in collective bargainingwith the Employer and agreed on the terms of acontract governing wages, hours, and other condi-tions of employment for those employees, andhaving found that the Respondent thereafter re-fused to execute a contract containing the agreed-on terms and conditions of employment, we shallrequire the Respondent, on request by the Employ-er, to execute that contractORDERThe Respondent, Teamsters Local Union No251 a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, AFL-CIO, Providence, Rhode Island, its offi-cers, agents, and representatives, shall1 Cease and desist from(a) Refusing to execute the collective-bargainingcontract, incorporating by reference the memoran-dum of agreement on seniority matters, agreed toon September 24, 1988, as the representative of em-ployees of the Employer, McLaughlin & Moran,Inc, in the following appropriate unitAll truck drivers, roadmen, helpers, warehou-semen, power-lift operators, switchers, yard-men or platform men regularly and physicallyengaged either in the local pickup and deliveryof beer, the checking, stacking, loading, un-loading, handling, shipping and receiving ofbeer employed by the Employer at its Provi-dence, Rhode Island facility, and excluding allother employees, supervisors and guards as de-fined in the Act 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)On request, execute the collective-bargainingcontract with the Employer, including the memo-randum of agreement on seniority matters, agreedto on September 24, 1988(b)Post at the Respondent's office in Provi-dence, Rhode Island, copies of the attached noticemarked "Appendix " Copies of the notice, onforms provided by the Regional Director forRegion 1, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"IT IS FURTHER ORDERED that the stipulation isapproved and made a part of the recordIT IS FURTHER ORDERED that the proceeding istransferred to the Board in Washington, D CAPPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to execute the 1988-1991collective-bargaining agreement agreed to withMcLaughlin & Moran, Inc on September 24, 1988WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the nghtsguaranteed you by Section 7 of the ActWE WILL, on request, execute the aforesaid col-lective-bargammg agreementTEAMSTERS LOCAL UNION NO 251A/W INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMER-ICA, AFL-CIO